Case 18-15200-amc             Doc 87      Filed 09/04/19 Entered 09/05/19 09:14:14                       Desc Main
                                          Document     Page 1 of 1


                                 UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF PENNSYLVANIA

  In re:   Christopher Baxter                         :       Chapter   13



           Debtor                                             Bankruptcy No. 18-15200AMC

                                                      ORDER

          Upon consideration of the Application for Compensation and Reimbursement of Expenses for
 Zachaxy Perlick, Esquire, counsel for Debtors (the “‘Application”), and upon Counsel for Debtors’ request
 to retain jurisdiction at the Motion to Dismiss hearing on September 3, 2019, IT IS ORDERED THAT:

           1.        The case is dismissed.

           2.        Pursuant to 11 U.S.C. §349(b)(3), the undistributed, pre-conﬁrmation chapter 13 plan
                     payments held by the Chapter 13 trustee shall not revest in the Debtors or any other entity
                     pending further order of this court.

                     A hearing shall
                                   be held on September 24, 2019 , at 11:00        a.m.in Bankruptcy
                     Courtroom No. 4, US. Courthouse, 901 Market Street, Philadelphia, PA to consider the
                     Application.

                     Any other party who asserts an entitlement to the allowance of an administrative expense
                     pursuant to 11 U.S.C. §503(b) shall ﬁle its request with the court and serve all creditors
                     in accordance with the applicable rules of court no later than ﬁve (5) days before the
                     hearing date set forth in Paragraph 3 above.

                     Counsel for Debtor shall serve a copy of this Order      11   creditors and interested parties
                     and ﬁle a Certiﬁcation of Service on or before




  Date: September 4, 2019
                                                              Hon ab Ashely M. Chan
                                                              United States Bankruptcy Judge

 cc:       Zachary Perlick, Esquire
           1420 Walnut Street, Suite 718
           Philadelphia, PA 19102

           Christopher Baxter
           6345 Overbrook Ave.
           Philadelphia, PA 19151

           William  C. Miller, Esquire
           PO Box 1229
           Philadelphia, PA 19105
